Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               DETAILED ACTION
	The application of James Foster for System and Method For Vehicle Authorization filed 8/21/21 has been examined. Claims 1-20 are pending.
                                          Claim Rejections - 35 USC § 112

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 appears to be incomplete and does not include limitation(s) to further limit the independent claim 14 from which claim 18 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                         Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enriquez by US Patent Application Publication 20170127230. 

        Regarding claim 9, Enriquez et al. teaches a system comprising:
at least one process of a computing device associated with a vehicle, the at least one processor configured to determine a presence of the vehicle within a location zone associated with a merchant, the vehicle being associated with an order from the merchant (paragraph 048,060) ; and at least one sensor configured to capture biometric information of a user associated with the vehicle in response to a request for authentication corresponding to the order being received by the computing device, the computing device sending a response to the request for authentication based on the biometric information, the order being completed based on the response to the request for authentication (paragraph 0112).
         Regarding claim 10, Enriquez et al. teaches the at least one sensor includes one or more of a fingerprint sensor, an iris recognition device, an eye vein verification device, a microphone, an imaging device, a seat pressure sensor, a weight sensor, a strain gauge, a pressure sensor, and electrocardiogram (ECG) sensor (paragraph 0101,0120).
          Regarding claim 11, Enriquez et al. teaches the sensor is part of the computing device (paragraph 022,0101).

          Regarding claim 12, Enriquez et al. teaches the computing device is a mobile computing device located in an interior of the vehicle (paragraph 022).
       Regarding claim 13, Enriquez et al. teaches the location zone includes a particular geofence representing a virtual perimeter associated with a defined set of real-world geographic boundaries (paragraph 060).
          Regarding claim 14, Enriquez et al. teaches one or more tangible non-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, the computer process comprising:
determining a presence of a vehicle within a location zone (paragraph 048,060);
receiving a request for authentication in response to the presence of the vehicle within the location zone (paragraph 0112);
obtaining biometric information of a user associated with the vehicle in response to receipt of the request for authentication and sending a response to the request for authentication, the response to the request for authentication based on the biometric information of the user associated with the vehicle (paragraph 0112).
Regarding claim 15, Enriquez et al. teaches the biometric information is captured with at least one sensor (paragraph 0101).
             Regarding claim 17, Enriquez et al. teaches the location zone includes a particular geofence representing a virtual perimeter associated with a defined set of real-world geographic boundaries (paragraph 060).
            Regarding claim 19, Enriquez et al. teaches the biometric information is obtained following a prompt presented to the user (application request biometric information, paragraph 0112).

          Regarding claim 20, Enriquez et al. teaches sending a payment request to a mobile device associated with a second user (paragraph 0112).


                                            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bury et al. US Patent Application Publication 20130204719 in view of Enriquez US Patent Application Publication 20170127230. 

       Regarding claims 1-2,5-7, Bury et al. teaches a method comprising:
determining a presence of a vehicle within a location zone associated with a merchant (paragraph 015,029);
identifying an order from the merchant, the order associated with the vehicle (paragraph 029);
Bury et al. is silent on teaching sending a request for authentication to a computing device associated with the vehicle, the request for authentication corresponding to the order. Enriquez et al. teaches a request for authentication to a computing device associated with the vehicle, the request for authentication corresponding to the order (paragraph 0112), receiving a response to the request for authentication from the computing device, the response to the request for authentication based on biometric information of a user associated with the vehicle and completing the order based on the response to the request for authentication (paragraph 0112). Enriquez teaches completing the order includes processing payment for the order in response to receipt of the response to the request for authentication (paragraph 0112). Enriquez et al. teaches the biometric information is captured with at least one sensor (paragraph 0101). Enriquez et al. teaches the computing device is a mobile computing device disposed in an interior of the vehicle (paragraph 022). Enriquez et al. teaches the location zone includes a particular geofence representing a virtual perimeter associated with a defined set of real-world geographic boundaries (paragraph 060).



	It would have been obvious to one of ordinary skill in the art to modify the system of Bury et al. as disclosed by Enriquez et al. at the time of the invention because such modification represents an improvement over the system of Bury by providing a more secure payment method and further automating the payment process. 
          Regarding claim 3, Bury et al. teaches completing the order includes a delivery of the order to the vehicle (paragraph 033).
      Regarding claim 4, Bury et al. teaches the presence of the vehicle within the location zone is determined based on a notification of an arrival of the vehicle to the location zone (paragraph 020-021)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bury et al. US Patent Application Publication 20130204719 in view of Enriquez US Patent Application Publication 20170127230 and further in view of Boesen US Patent Application Publication 20170151918. 
Regarding claim 8, Bury et al. is silent on teaching the biometric information is obtained based on a previous authentication of a wearable in communication with the computing device and worn by the user. Boesen in an analogous art teaches the biometric information is obtained based on a previous authentication of a wearable in communication with the computing device and worn by the user (paragraph 019-020).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bury et al. in view of Enriquez because such modification represents an improvement over the system of Bury et al. in view of Enriquez by providing the wearable to automatically detect the user’s biometric and further increase the security of the system. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Enriquez US Patent Application Publication 20170127230 in view of Boesen US Patent Application Publication 20170151918. 
Regarding claim 16, Enriquez is silent on teaching the biometric information is obtained based on a previous authentication of a wearable in communication with the computing device and worn by the user. Boesen in an analogous art teaches the biometric information is obtained based on a previous authentication of a wearable in communication with the computing device and worn by the user (paragraph 019-020).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Enriquez because such modification represents an improvement over the system of Enriquez by providing the wearable to automatically detect the user’s biometric and further increase the security of the system. 


                                               Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683